EXHIBIT 10.2

February 6, 2006

 

Dennis Parodi

EVP/COO New York Design Center

Dear Dennis:

Congratulations on your promotion. The following information summarizes your
revised American Eagle Outfitters, Inc.'s compensation package effective
February 5, 2006:

TITLE:

Executive Vice President/Chief Operating Officer

New York Design Center

ANNUAL SALARY:

TARGET BONUS:

$400,000 (to be paid bi-weekly)

50%



All other benefits and compensation components will remain unchanged. This
increase will be inclusive of any merit consideration in spring 2006. A detailed
compensation term sheet is attached for your information.

Dennis, I am excited to be able to offer you this promotion. Your hard work and
dedication are appreciated. Please sign and date below and return to Chris
Bertha, Executive Staff Assistant, EVP-HR, your acceptance of this promotion. I
have enclosed an additional copy for your records. Please let me know if you
have any questions.



Sincerely,



/s/ Jim O'Donnell

 

Jim O'Donnell

Chief Executive Officer



Attachment





I accept this offer as outlined above:

                        /s/ Dennis R. Parodi                                 
3/3/06

Dennis Parodi

 

Date